UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3757 DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund August 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.2% Rate (%) Date Amount ($) Value ($) California90.9% ABAG Finance Authority for Nonprofit Corporations, Insured Revenue (Sansum-Santa Barbara Medical Foundation Clinic) 5.50 4/1/21 3,500,000 3,573,710 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 4,139,680 Alameda Corridor Transportation Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 10/1/16 2,000,000 2,024,260 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 17,580,000 20,684,276 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/34 15,000,000 16,119,600 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.50 4/1/43 11,720,000 12,944,388 Brentwood Infrastructure Financing Authority, Water Revenue 5.75 7/1/38 4,250,000 4,735,095 California, Economic Recovery Bonds 5.00 7/1/20 10,000,000 11,939,600 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 15,975,300 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 4,982,760 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 35,223,600 California, GO (Various Purpose) 5.50 3/1/40 20,000,000 21,508,200 California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 8,530,000 8,538,530 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 7,500,000 8,778,825 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 7,500,000 8,482,950 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 11,600,000 13,035,268 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.50 12/1/11 225,000 a 239,881 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 6/30/23 135,000 173,426 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 210,000 178,345 California Educational Facilities Authority, Revenue (University of Southern California) 4.50 10/1/33 14,125,000 14,412,302 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 9,500,000 10,516,880 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/17 870,000 904,574 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/18 1,000,000 1,034,400 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 5,875,000 6,127,742 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 9,500,000 9,731,705 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,626,160 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 7,465,000 7,548,235 California Health Facilities Financing Authority, Revenue (Sutter Health) (Insured; National Public Finance Guarantee Corp.) 5.35 8/15/28 2,290,000 2,302,206 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 16,195,000 16,450,233 California Infrastructure and Economic Development Bank, Revenue (Kaiser Hospital Assistance I-LLC) 5.55 8/1/31 21,900,000 22,400,853 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 1,042,820 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 4.00 12/1/11 2,515,000 2,614,267 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 6,782,535 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 19,330,000 22,260,621 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 5,650,590 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 6,000,000 b 6,115,920 California Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/17 13,000,000 14,566,370 California Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,776,751 California Public Works Board, LR (Various University of California Projects) 5.50 6/1/14 5,000,000 5,325,100 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue (Prerefunded) 6.00 7/1/12 5,250,000 a 5,822,617 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,725,960 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,395,550 California State University Trustees, Systemwide Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/26 10,485,000 11,345,609 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 19,283,600 California Statewide Communities Development Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/35 7,380,000 7,385,904 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 10,542,000 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,319,450 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/24 8,205,000 8,164,549 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 10,770,000 9,656,382 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 8,770,140 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.50 11/1/32 13,500,000 13,705,200 California Statewide Communities Development Authority, Revenue (Saint Ignatius College Preparatory) (Insured; AMBAC) 5.00 6/1/32 5,635,000 5,684,363 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/28 14,000,000 14,833,980 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,544,571 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/28 15,360,000 16,019,866 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/33 19,710,000 20,335,990 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/36 14,355,000 14,772,013 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) 6.00 7/1/40 10,000,000 10,229,200 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,500,000 4,701,555 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/19 3,545,000 3,725,866 Capistrano Unified School District, School Facilities Improvement District Number 1 (Insured; National Public Finance Guarantee Corp.) 6.00 8/1/24 2,075,000 2,104,091 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,000,000 1,097,990 Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) (Prerefunded) 5.75 2/1/11 2,500,000 a 2,582,325 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 c 1,751,370 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 10,000,000 c 2,599,900 Chino Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/30 10,000,000 10,403,100 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,565,000 d 13,827,946 Compton Public Finance Authority, LR (Various Capital Projects) (Insured; AMBAC) 5.25 9/1/27 13,355,000 13,944,223 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 11,325,000 11,346,178 Fontana Community Facilities District Number 2, Senior Special Tax Revenue (Village of Heritage) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/17 10,000,000 10,059,200 Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project) (Insured; AMBAC) 5.50 9/1/32 13,800,000 13,886,802 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 11,739,798 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 1,745,000 1,718,110 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 1/15/12 4,550,000 4,598,048 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 1/15/19 2,000,000 2,002,560 Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 6.20 9/1/32 2,500,000 2,516,300 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,670,973 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 24,160,000 21,880,021 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 10,000,000 7,920,400 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 14,770,000 a 17,247,224 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 2,853,900 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 2,812,089 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 2,722,062 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 1,426,642 Kaweah Delta Health Care District, Revenue (Prerefunded) 6.00 8/1/12 9,000,000 a 10,129,680 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 5.65 9/1/13 1,125,000 a 1,314,574 Los Angeles, Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/32 6,050,000 6,393,398 Los Angeles, Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 4.75 6/1/35 7,800,000 7,970,742 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 17,943,568 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 26,294,000 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/30 4,250,000 4,495,692 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 29,962,208 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/15 3,000,000 3,610,110 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,434,200 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 0.00 9/1/15 2,825,000 c 2,627,589 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 c 2,958,912 Natomas Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.95 9/1/21 2,500,000 2,969,175 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 a 869,560 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 a 520,118 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 26,400,000 31,013,664 Oakland Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 17,275,000 17,980,166 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.60 8/15/28 3,250,000 3,277,853 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.63 8/15/34 6,000,000 6,019,200 Pomona, COP (General Fund Lease Financing) (Insured; AMBAC) 5.50 6/1/28 1,000,000 1,061,890 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 3,113,940 Rancho California Water District Financing Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/28 8,965,000 9,665,704 Rancho Cucamonga Redevelopment Agency, Tax Allocation Revenue (Rancho Development Project) (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/25 7,485,000 7,547,949 Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) (Prerefunded) 5.63 7/1/14 10,430,000 a 12,380,306 Riverside County Public Financing Authority, Tax Allocation Revenue (Redevelopment Projects) (Insured; XLCA) 5.25 10/1/18 1,275,000 1,325,439 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,521,734 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,397,541 Sacramento County, Airport System Senior Revenue 5.00 7/1/40 5,000,000 5,148,500 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 10,845,000 11,463,924 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/13 6,930,000 7,415,239 San Bernardino County, COP (Capital Facilities Project) 6.88 8/1/24 5,000,000 6,879,850 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 2,204,978 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 9,005,620 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 8,045,000 8,790,047 San Diego Public Facilities Financing Authority, Water Revenue 5.25 8/1/28 6,000,000 6,838,140 San Diego Public Facilities Financing Authority, Water Revenue 5.13 8/1/29 6,470,000 7,120,753 San Diego Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/16 1,465,000 1,655,157 San Francisco City and County COP (San Bruno Jail Number 3) (Insured; AMBAC) 5.25 10/1/21 2,985,000 2,995,507 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 32F) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/21 1,000,000 1,108,250 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34D) 5.25 5/1/26 4,000,000 4,427,240 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 11,000,000 12,426,480 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/24 13,185,000 15,193,735 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 c 292,823 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 c 268,425 Santa Rosa, Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/24 5,110,000 5,688,503 Sequoia Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,695,000 2,944,395 Simi Valley School Financing Authority, GO Revenue (Simi Valley Unified School District, GO Bond) (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/27 6,500,000 7,177,365 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.25 7/1/27 7,485,000 8,655,429 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 13,097,062 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 e 15,512,467 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds (Sacramento County Tobacco Securitization Corporation) 5.38 6/1/38 20,000,000 15,679,800 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,940,000 1,820,244 Torrance Redevelopment Agency, Tax Allocation Revenue 5.63 9/1/28 500,000 456,695 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 8,958,240 Turlock Irrigation District, Revenue 5.00 1/1/25 5,610,000 6,222,949 Turlock Irrigation District, Revenue 5.00 1/1/26 8,120,000 8,912,674 University of California Regents, General Revenue 5.25 5/15/28 10,000,000 11,299,000 University of California Regents, General Revenue 5.75 5/15/31 8,000,000 9,396,080 University of California Regents, Medical Center Pooled Revenue 5.25 5/15/19 10,000,000 11,420,900 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/17 6,000,000 6,814,500 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/22 11,325,000 13,195,097 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 c 628,410 Whittier, Health Facility Revenue (Presbyterian Intercommunity Hospital) (Prerefunded) 5.75 6/1/12 10,090,000 a 11,153,587 Yorba Linda Water District, Revenue, COP (Capital Improvement Projects) 5.00 10/1/38 3,000,000 3,140,940 U.S. Related7.3% Government of Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 3,030,291 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 2,000,000 2,104,360 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/28 6,040,000 6,338,799 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 5,410,700 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 10,000,000 10,484,700 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 10,000,000 11,116,300 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 6.25 7/1/16 3,000,000 3,607,890 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 4,750,000 5,021,795 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 10,200,000 11,281,710 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,500,000 1,675,425 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,281,500 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 4,500,000 5,078,655 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,500,000 8,237,550 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 10,235,900 Virgin Islands Public Finance Authority, Revenue 7.30 10/1/18 3,100,000 3,848,185 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.63 10/1/10 345,000 346,259 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 5,307,050 Total Long-Term Municipal Investments (cost $1,232,154,653) Short-Term Municipal Coupon Maturity Principal Investments1.4% Rate (%) Date Amount ($) Value ($) California; California, GO Notes (Kindergarten-University) (LOC: California Teachers Retirement System and Citibank NA) 0.25 9/1/10 17,200,000 f 17,200,000 California Infrastructure and Economic Development Bank, Revenue (Orange County Performing Arts Center) (LOC; Bank of America) 0.26 9/1/10 1,600,000 f 1,600,000 Total Short-Term Municipal Investments (cost $18,800,000) Total Investments (cost $1,250,954,653) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, this security had a total market value of $6,115,920 or 0.5% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Purchased on a delayed delivery basis. f Variable rate demand note - rate shown is the interest rate in effect at August 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,250,954,653. Net unrealized appreciation on investments was $83,603,908 of which $89,413,044 related to appreciated investment securities and $5,809,136 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 1,334,558,561 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended August 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 By: /s/ James Windels James Windels Treasurer Date: October 26, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
